Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Heavy Earth Resources, Inc. a Florida corporation (the “Company”) on Form 10-Q for the period endingJune 30, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Grant Draper, Principal Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. A signed original of this written statement required by Section 906 has been provided to Heavy Earth Resources, Inc., and will be retained by Heavy Earth Resources, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. Date: August 20, 2012 /s/ Grant Draper Grant Draper Principal Executive Officer 1
